Citation Nr: 1208168	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  05-16 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for boils, bilateral upper inside thighs.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in July 2010 for further development.

The Veteran presented testimony at a Board hearing in March 2008, and a transcript of the hearing is associated with his claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the case to the RO in July 2010 for opinions with reasons as to whether the Veteran's current boil and bilateral knee and problems were related to service.  There were contradictory medical opinions (apparently by the same examiner) given concerning the boils in 2010/2011, and no reasons were furnished for either of those opinions.  Regarding knee disabilities, an examiner in 2010 indicated that it would be speculation to attribute the Veteran's current knee problems to service, because the examiner could find no history of treatment for any knee conditions in the service treatment records.  However, the Veteran had been treated for left knee pain in July 1977, and reported having or having had a trick or locked knee on service discharge examination in April 1979.  It therefore appears that the examiner based the opinion on an inaccurate factual background.  

Although the Board regrets further delay, the Court has made it clear that in such a case another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination of his knees.  It is imperative that the claims file be made available to and carefully reviewed by the examiner in connection with the examination.  All necessary special studies or tests are to be accomplished.  All current disabilities of the knees should be clearly reported.  

As to each current knee disability present, the examiner should offer an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that the current knee disability was manifested in service or is causally related to service.  The examiner should furnish a detailed rationale with discussion of any pertinent knee symptomatology in service.  It should be noted that service treatment records mention knee problems in July 1977 and April 1979.  The examiner should consider the Veteran's history and the treatment reports contained in his claims folder in providing his or her opinion and rationale.

2.  The Veteran should be scheduled for an appropriate VA examination in connection with his claim for service connection for boils.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner should clearly report all clinical evidence of the claimed boils.  

The examiner should then express an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that any current boils:
		a) manifested during service, or
		b) are proximately due to the Veteran's service-connected hemorrhoids, or	
		c) have been aggravated by the Veteran's service-connected hemorrhoids.  

A detailed rationale must be furnished for all opinions offered.  

3.  Thereafter, review the examination reports for completeness of information requested, and if necessary, return them for any action that needs completing.  

4.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


